     Case 2:07-cv-02513-GMS Document 2431 Filed 06/03/19 Page 1 of 8




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
     Manuel de Jesus Ortega Melendres, on              No. CV-07-2513-PHX-GMS
 9   behalf of himself and all others similarly
     situated; et al.                                  ORDER
10
11                         Plaintiffs,

12   and

13   United States of America,

14                         Plaintiff-Intervenor,

15   v.
16   Paul Penzone, in his official capacity as
     Sheriff of Maricopa County, Arizona; et al.,
17
                           Defendants.
18
19          Pending before the Court is Defendant’s Motion to Modify Paragraph 70 Plan.
20   (Doc. 2369). The parties were given an opportunity to be heard at the April 19, 2019 status
21   conference. After considering the briefing and views presented at the status conference,
22   the Court denies the motion to modify without prejudice, and will modify the previous
23   supplemental injunction to turn control of the community meetings back to the Monitor.
24                                       BACKGROUND
25          In May of 2013, this Court issued Findings of Fact and Conclusions of Law holding
26   that Defendants’ operations at issue violated the Plaintiff class’s rights under the Fourth
27   and Fourteenth Amendments and concurrently issued an injunction against Defendants.
28   (Doc. 579). After the Court issued the initial injunction, in August 2013, the Parties filed
     Case 2:07-cv-02513-GMS Document 2431 Filed 06/03/19 Page 2 of 8




 1   a proposed decree with the Court that outlined both terms to which the parties were able to
 2   reach agreement, and terms on which they could not agree. (Doc. 592). After conducting
 3   a hearing, the Court issued supplemental injunctive relief. (Doc. 606). This supplemental
 4   injunction has been subsequently amended by the Court after various requests from the
 5   parties and after it was clear that the MCSO had withheld evidence and violated aspects of
 6   the decree. (See e.g., Doc. 2100). In July 2017, the Court directed the parties to develop
 7   an institutional bias remediation program within Maricopa County Sheriff’s Office
 8   (“MCSO”) to implement paragraph 70 of the Court’s previous order, after traffic stop
 9   analyses concluded that there were indicia of implicit bias at MCSO. (Doc. 2094). The
10   parties developed a stipulated plan which the Court subsequently approved. (Doc. 2120,
11   2143). The Plan outlined nine goals with specific steps taken to date, upcoming deadlines,
12   and steps beyond the next six months with the goal of eliminating “systemic bias within
13   the patrol function” of the agency. (Doc. 2120, Ex. A). Those goals focused on evaluating
14   supervisors, training, non-enforcement community interactions, as well as recruitment,
15   hiring and retention. (Doc. 2120). In February, Defendants moved to modify this plan and
16   replace it with a community policing program, which would be piloted in Queen Creek.
17   (Doc. 2369). Among other things, the modified Plan would focus on positive “intentional
18   contacts” between MCSO officers and members of the community. (Doc. 2368-1 at 12-
19   13). The Plaintiffs oppose this request, and the Plaintiff-Intervenors do not support or
20   oppose the request. (Docs. 2372, 2373).
21          On April 19, this Court raised separate concerns with the parties about how the
22   community meetings required by the injunction were being conducted. (Doc. 2401). In
23   January of this year, the Court explained to the parties that the Court had previously turned
24   the community meetings over to the Monitor after determining that the MCSO was doing
25   a poor job of scheduling them at times and locations where the community would be able
26   to attend. (Doc. 2365 at 17-18). In particular, the Court expressed concern that the most
27   recent meeting was scheduled for 8:30 in the morning. After the Court raised this concern,
28   the April community meeting was initially scheduled to be held in Gila Bend in the

                                                 -2-
     Case 2:07-cv-02513-GMS Document 2431 Filed 06/03/19 Page 3 of 8




 1   morning hours during the work week. After several communications with the CAB in
 2   which the CAB provided its research on the best time to hold the meeting in Gila Bend, the
 3   MCSO agreed to change the time to the evening hours.
 4                                         DISCUSSION
 5   I.     Motion to Modify Paragraph 70 Plan
 6          Defendants’ proposed modifications to the Paragraph 70 Plan lack the specificity,
 7   comprehensive scope, and long-term goals of the original Plan. Notably, the proposed
 8   modifications fail to address key aspects of the original plan, including recruitment. The
 9   proposed modification further lacks important details about when the community policing
10   plan would be expanded beyond the trial district, as well as when training on community
11   policing will occur. Further, the MCSO failed to adequately consult the Community
12   Advisory Board (“CAB”) during the development of the plan. Given that the parties were
13   able to come to agreement on the previous plan and did so only recently, and have never,
14   to the Court’s knowledge, fully implemented the previous plan, the Court is not inclined to
15   revisit it this soon especially when the plan does not have the support of the parties.
16          This Court established the Community Advisory Board to “facilitate regular
17   dialogue between MSCO and the community” and to “provide specific recommendations
18   to MCSO about policies and practices that will increase community trust and ensure that
19   . . . orders entered by the Court in this matter are met.” (Doc. 2100 at 5). The Paragraph
20   70 Plan is specifically concerned with improving interactions between the community and
21   the MCSO. Yet when developing the modified Paragraph 70 Plan, the MCSO only gave
22   the members of the CAB approximately one week to provide written feedback to the plan
23   when it was already in near-final form. While the CAB was invited to the initial listening
24   sessions held on the development of the plan, and one member was able to attend a listening
25   session, such cursory involvement doesn’t obviate the inadequacy of the post-development
26   opportunity for comment. Due to this shortened time frame, only one member of the CAB
27   was able to provide written feedback to the proposed plan, and the CAB was not able to
28   meet and discuss the plan as a body. The CAB consists of five members who have other

                                                 -3-
     Case 2:07-cv-02513-GMS Document 2431 Filed 06/03/19 Page 4 of 8




 1   jobs and responsibilities. It is simply not feasible to expect them to schedule a meeting,
 2   discuss the proposal, and provide feedback that can be considered within a single week.
 3          Given the lack of details and future deadlines in Defendants’ proposed modification,
 4   the lack of sufficient communication between the Defendants and the CAB in developing
 5   the plan, as well as the Plaintiffs’ opposition, and the relative recency of the plan the
 6   Defendant now proposes to alter, the Court is not inclined to vitiate the previous agreement
 7   between the parties at this time. While Defendant’s plan goal of more positive interaction
 8   with the community and many of its aspects are laudable, and this Order should not be read
 9   as discouraging them from pursuing it, the proposed Plan simply lacks the requisite
10   specificity to ensure that the goals of Paragraph 70 are met. Accordingly, the Motion to
11   Modify the Paragraph 70 Plan will be denied without prejudice.
12   II.    Community Meetings And the Community Advisory Board
13          No party has opposed the Court’s suggestion to return the community meetings to
14   the Monitor’s supervision. After considering the views of the parties, the Court will modify
15   the previous supplemental injunction and direct the Monitor to hold the community
16   meetings. Because these meetings are intended to “rebuild public confidence and trust in
17   the MCSO and in the reform process,” and to “improve community relationships and
18   engage constructively with the community,” the amendment will reflect that the MSCO
19   will still participate in the meetings as determined by the Monitor. The Court will therefore
20   modify the order (Doc. 2100) as follows:
21   109.   As part of its Community Outreach and Public Information program, the MCSO
22          The Monitor shall hold at least one public meeting per quarter to coincide with the
23          quarterly site visits by the Monitor in a location convenient to the Plaintiffs class.1
24          The meetings will be for the purpose of reporting the MCSO’s progress in
25          implementing this order. These meetings shall be used to inform community
26
27          1
             If this order does not allow the Monitor sufficient time to prepare a community
     meeting in consultation with the Community Advisory Board and in conjunction with his
28   July 2019 visit, the Monitor may, on this occasion postpone or cancel this meeting only.

                                                 -4-
     Case 2:07-cv-02513-GMS Document 2431 Filed 06/03/19 Page 5 of 8




 1          members of the policy changes or other significant actions that the MCSO has taken
 2          to implement the provisions of this Order. Summaries of audits and reports
 3          completed by the MCSO pursuant to this Order shall be made available. The
 4          meetings shall be under the direction of the Monitor and/or his designee. The
 5          Sheriff and/or the MCSO will participate in the meetings to provide substantive
 6          comments related to the Melendres case and the implementation of the orders
 7          resulting from it, as well as answer questions related to its implementation, if
 8          requested to do so by the Monitor or the community. If the Sheriff is unable to
 9          attend a community meeting due to other obligations, he shall notify the Monitor at
10          least thirty days prior to that meeting.      The MCSO Monitor shall consult with
11          Plaintiffs’ representatives and the Community Advisory Board on the location and
12          content of the meetings. The MCSO Monitor shall clarify for the public at these
13          meetings that MCSO does not enforce immigration laws except to the extent that it
14          is enforcing Arizona and federal criminal laws.
15   110.   The meetings present an opportunity for MCSO representatives the Monitor and
16          MCSO representatives to listen to community members’ experiences and concerns
17          about MCSO practices. MCSO representatives shall make reasonable efforts to
18          address such concerns during the meetings and afterward as well as explain to
19          attendees how to file a comment or complaint. The Monitor may investigate and
20          respond to those concerns. The Monitor shall inform the public that the purpose of
21          the meeting is to discuss the Melendres case and the orders implementing the relief
22          in that case. To the extent that the Monitor receives concerns at such meetings that
23          are neither within the scope of this order nor useful in determining the Defendants’
24          compliance with this order, it may inform the complainant how to file an appropriate
25          complaint with the MCSO or appropriate law enforcement agency. The Sheriff may
26          respond to non-Melendres questions raised at meetings to the extent, in his sole
27          discretion, if the Sheriff wishes to do so.
28   111.   English and Spanish-speaking MCSO Monitor Personnel shall attend these

                                                  -5-
     Case 2:07-cv-02513-GMS Document 2431 Filed 06/03/19 Page 6 of 8




 1          meetings and be available to answer questions from the public about its publicly
 2          available reports concerning MCSO’s implementation of this Order and other
 3          publicly available information. At least one MCSO supervisor with extensive
 4          knowledge of the agency’s implementation of the Order, as well as an MCSO
 5          Community Liaison, shall participate in the meetings. The Monitor, Plaintiffs’ and
 6          Plaintiff-Intervenor’s representatives shall be invited to attend and MCSO the
 7          Monitor shall announce their presence and state their availability to answer
 8          questions.
 9   112.   At least ten days before such meetings, the MCSO Monitor shall widely publicize
10          the meetings in English and Spanish after consulting with Plaintiffs’ representatives
11          and the Community Advisory Board regarding advertising methods. Options for
12          advertising include, but are not limited to, television, radio, print media, internet
13          and social media, and any other means available. The Defendants shall either
14          provide a place for such meetings that is acceptable to the Monitor, or pay the
15          Monitor the necessary expenses incurred in arranging for such meeting places. The
16          Defendants shall also pay the reasonable expenses of publicizing the meetings as
17          required above, and the additional reasonable personnel and other expenses that the
18          Monitor will incur as a result of performing his obligations with respect to the
19          Community Outreach Program. If any party determines there is little interest or
20          participation in such meetings among community members, or that they have
21          otherwise fulfilled their purpose, it can file a request with the Court that this
22          requirement be revised or eliminated.
23   ...
24   End of amendments.
25   III.   Community Advisory Board
26          In conjunction with the Monitor’s assumption of the responsibility for directing the
27   community meetings, and to ensure that the CAB’s concerns in the conduct and location
28   of those meetings, the CAB shall work with the Monitor. To ensure that the CAB’s

                                                  -6-
     Case 2:07-cv-02513-GMS Document 2431 Filed 06/03/19 Page 7 of 8




 1   recommendations under its other duties set forth relating to the Court’s orders are
 2   adequately considered, the CAB shall report its findings and recommendations to the
 3   Monitor as well as the MCSO. The Court will therefore further modify the order (Doc.
 4   2100) as follows:
 5   115.   MCSO and Plaintiffs’ representatives shall work with community representatives
 6          to create a Community Advisory Board (“CAB”) to facilitate regular dialogue
 7          between the MCSO and the community, and to provide specific recommendations
 8          to MCSO and the Monitor about policies and practices that will increase community
 9          trust and ensure that the provisions of this Order and other orders entered by the
10          Court in this matter are met. The MCSO shall cooperate with the Monitor to assure
11          that members of the CAB are given appropriate access to relevant material,
12          documents, and training so the CAB can make informed recommendations and
13          commentaries to the Monitor.
14   116.   The CAB shall have five members, two to be selected by MCSO and two to be
15          selected by Plaintiffs’ representatives. One member shall be jointly selected by
16          MCSO and Plaintiffs’ representatives. Members of the CAB shall not be MCSO
17          employees or any of the named class representatives nor any of the attorneys
18          involved in this case. A member of the MCSO COD and at least one
19          representative for Plaintiffs shall attend every meeting of the CAB, but the CAB
20          can request that a portion of the meeting occur without COD or the Plaintiffs’
21          representative. The CAB shall continue for at least the length of this Order.
22   117.   The CAB shall hold meetings at regular intervals. The meetings may be either
23          public or private as the purpose of the meeting dictates, at the election of the CAB.
24          The Defendants shall provide a suitable place for such meetings. The MCSO
25          Monitor shall help coordinate the meetings and communicate with CAB members,
26          and provide administrative support for the CAB.
27   118.   During the meetings of the CAB, members will relay or gather concerns from the
28          community about MCSO practices that may violate the provisions of this Order

                                                -7-
     Case 2:07-cv-02513-GMS Document 2431 Filed 06/03/19 Page 8 of 8




 1          and the Court’s previous injunctive orders entered in this matter and transmit them
 2          to the COD for investigation and/or action Monitor and the MCSO for investigation
 3          and/or action.      The Parties will also be given the CAB’s reports and
 4          recommendations to the Monitor. Members may also hear from MCSO Personnel
 5          on matters of concern pertaining to the MCSO’s compliance with the orders of this
 6          Court.
 7   ...
 8   End of amendments.
 9   IV.    Point of Contact
10          During the last hearing, the Court again requested that the MCSO designate an
11   individual within the Executive Command of the MCSO as a point of contact, so the
12   Monitor can more easily direct its requests for information. (Doc. 2401 at 17). As the
13   Court indicated at the hearing, the MCSO may divide up responsibilities among individuals
14   into different subject areas if it wishes to do so. As of the date of this order, the MCSO
15   has not yet filed a list of point persons, and so the Court will respectfully request that it do
16   so within fourteen (14) days.
17          IT IS THEREFORE ORDERED that the Motion to Modify the Paragraph 70 Plan
18   (Doc. 2369) is DENIED WITHOUT PREJUDICE.
19          IT IS FURTHER ORDERED directing the Maricopa County Sheriff’s Office to
20   file a point of contact list within fourteen (14) days of this order.
21          IT IS FURTHER ORDERED amending the Amendments to the Supplemental
22   Permanent Injunction/Judgment Order (Doc. 2100) as specified above. The Court’s
23   Orders, including but not limited to the injunctions of December 23, 2011; May 24, 2013;
24   October 2, 2013, April 4, 2014, August 3, 2017 shall remain permanent as amended by this
25   Order until and unless specifically dissolved or modified by the Court or an appellate court
26   of competent jurisdiction.
27          Dated this 3rd day of June, 2019.
28

                                                  -8-
